—In a matrimonial action, in which the parties were divorced by judgment entered July 6, 1989, the defendant appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated April 1, 1992, which denied his post-judgment motion to compel a trial on certain counterclaims and ancillary issues.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s pro se motion, which sought to compel a trial on certain counterclaims and ancillary issues he had originally raised in his amended answer. The record demonstrates that the defendant’s present motion was made almost three years after the entry of a final judgment of divorce which dismissed his counterclaims based on lack of prosecution. Moreover, we note that the defendant’s appeal from the judgment of divorce was dismissed by this Court in May 1990, for lack of prosecution. Mangano, P. J., Thompson, Joy and Friedmann, JJ., concur.